Title: To George Washington from Jacob Read, 3 June 1792
From: Read, Jacob
To: Washington, George



Sir
Charles Ton So. Carolina 3rd, June 1792

Mr Hugh Rose of this State will do himself the honour of paying his Respects to Your Excellency and delivering this Letter[.] I pray leave to present him to Your Excelly as a Gentleman of worth and fortune.
As my brother in Law and also a Cousin German by birth I

cannot be indifferent to Mr Rose’s Reception or happiness on his present tour [.] I have therefore taken the Liberty of presenting Mr Rose to you sir as my friend and a Gentleman in Whose Welfare I am particularly interested.
Mrs Rose who is my Sister will not fail of paying her Respects to Mrs Washington if they have the good fortune to find Your Excellency & family in Philadelphia.
I pray You Sir to do me the favour to present Mrs Reads’ and my own most Respectful Compliments to Mrs Washington with our Sincere acknowledgements for her politeness & Attention when in New York. With the most Respectful Esteem and Regard I am Your Excellency’s Most Obedt Humle Servt

Jacob Read

